[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-13231                  September 11, 2008
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________                 CLERK

                    D. C. Docket No. 94-00262-CR-SH

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

ANTONIO HERNANDEZ, JR.,
a.k.a. Tony, Jr.,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                          (September 11, 2008)

Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
      Antonio Hernandez, Jr., a federal prisoner proceeding pro se, appeals the

district court’s denial of his motion for relief from his criminal judgment.

Hernandez was convicted under a third superseding indictment of conspiracy to

commit murder for hire, arson, and mail fraud, in violation of 18 U.S.C. § 371; use

of interstate commerce facilities in the commission of murder for hire, in violation

of 18 U.S.C. § 1958; and arson, in violation of 18 U.S.C. § 844(i). The district

court’s docket sheet reflected Hernandez’s convictions, and it also indicated that

all of the counts that were charged in the original indictment had been dismissed.

In his motion and in this appeal, Hernandez interprets the docket sheet to mean

that the district court dismissed all of the charges against him, which would mean

that he is serving time for a “non-conviction.” On that basis he argues that the

district court should have granted his motion for relief from judgment.

      Although Hernandez did not state under which statute or rule he was

bringing this claim, “[t]ypically, collateral attacks on the validity of a federal

sentence must be brought under § 2255.” Darby v. Hawk-Sawyer, 405 F.3d 942,

944 (11th Cir. 2005). If we construe Hernandez’s motion to dismiss that way, that

motion is itself due to be dismissed because Hernandez had previously filed two §

2255 motions in the district court, which forecloses him from filing another one

without our authorization to do so. See 28 U.S.C. § 2244(b)(3)(A).

                                           2
      In any event, and regardless of how the motion is construed, it utterly lacks

merit. The docket sheet, on which Hernandez relies, shows that he was convicted

of, and sentenced on, Counts 1, 2, and 3 of the superseding indictment. The

Counts 1, 2, 3, 4-11, and 12 that the docket sheet shows were dismissed were

counts of the original indictment, not counts of the superseding indictment.

      AFFIRMED.




                                         3